Title: From George Washington to Colonel Charles Stewart, 29 July 1779
From: Washington, George
To: Stewart, Charles


        
          Sir
          Head Quarters West Point July 29th 1779
        
        I am to desire you will exert yourself to lay up in the vicinity of this post (at New Windsor &ca) at least a fortnights supply of provision before hand for the whole Army to be constantly kept up exclusive of the quantity in store for the garrison—I hope you will lose no time in making your arrangements to this purpose. I am Sir Yr Most Obet servt
        
          Go: Washington
        
      